883 F.2d 1024
Unpublished Disposition
NOTICE: Ninth Circuit Rule 36-3 provides that dispositions other than opinions or orders designated for publication are not precedential and should not be cited except when relevant under the doctrines of law of the case, res judicata, or collateral estoppel.

Lyle R. SODERQUIST, Krista Soderquist, Plaintiffs-Appellants,v.FREMONT COUNTY, IDAHO, Terry Thompson, Bert C. Bates, KurtHillman, Brian Loske, Keith Saurey, Kim Saurey,Defendants-Appellees.
No. 88-3509.
United States Court of Appeals, Ninth Circuit.
Argued and Submitted May 3, 1989.Decided Aug. 11, 1989.
Marion J. Callister, District Judge, Presiding.
Before KOELSCH, ALARCON and DAVID R. THOMPSON, Circuit Judges.


1
MEMORANDUM*


2
Having thoroughly and carefully reviewed this matter, we adopt as the opinion of this court the Memorandum Opinion of the United States District Court of the District of Idaho dated October 8, 1987 and December 16, 1987.


3
So ordered.



*
 This disposition is not appropriate for publication and may not be cited to or by the courts of this circuit except as provided by Ninth Cir.R. 36-3